 

\OOO\]O\U!-|Lb-)l\)»-\

OO\]O\Lh-l>~l-»JNJ"“CJ\DOO\]O\L)\-l>-WNI_‘O

FiLEB
FEB 0 8 2019 _

cLERK` us nimmer couRT
somean ulsrmc~r us cm,u=onma
BYW _ _ nepu'rv

 

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

VINCENT M_ANIKAN, C_ase No.: l7cV467-BEN(JLB)
Plaintiff,
REPORT AND RECOMMENDA-
V- TION RE MOTION FOR
PACIFIC RIDGE NEIGHBORHOOD DETERMINATION OF GGOD '
_ FAITH SETTLEMENT FILED
HOl\/[EOWNERS ASSOCIATION, N.N.
_ JOINTLY BY PLAINTIFF AND
JAESCHKE, INC., PETERS &
DEFENDANT A])VANCED
FREEDMAN, L.L.P.; and ADVANCED ATTORNEY SERVICES INC
ATTORNEY SERVICES, INC., ’ ° .
(“AASI”)
Defendants.
[Doc. No. 80.]

 

 

 

 

Before the Court is a Motion for Determination of Good Faith Settlement filed by
plaintiff Vincent'Manikan and defendant Advanced Attomey Services, Inc. [Doc. No. 80.]
At the request of Magistrate Judge J ill L. Burkha;rdt, this Motion Was randomly assigned
to the undersigned Magistrate J'udge for consideration Also before the Court is an
Opposition to the Motion for Determination of Good Faith Settlement by defendant Peters
& Freedman, L.L.P. [Doc. No. 96.] ln addition, plaintiff and defendant Advanced

' Attorney Services, Inc. each filed a Reply to the Opposition. [Doc. Nos. 97, 98.]

1
17cv467-BEN(JLB)

 

 

 

\DOO\]O\U\-D~L)JI\)>-‘

l.\-Jl\)[\)l\)l\)l\)l\)l\)[\)»-*l-\)-\r_»»_\b-‘»_»_l»-Ab-\
OO\JO\U"l-ILL)J[\)I_‘O\DOO\]O\U`\-LWN’_‘O

 

 

In the Motion, plaintiff and defendant Advanced Attorney Services, lnc. (“AASI”)
represent that their settlement is conditioned on a finding of “good faith” by this Court,
because it would bar any claims for equitable indemnity or contribution by the other
defendants against AASI. [Doc. No. 80-1, at p. 2.] Therefore, by way of their Motion,
plaintiff and AASI seek a determination by this Court that the settlement was made in
“good faith;” that “any claims, filed and unfiled, against [AASI] for indemnity,
contribution or comparative fault [are] dismissed and barred with prejudice;” and that “the
non-settling parties” are entitled to an offset in the amount of the settlement [Doc. No.
80-1, at p. 2.]

For the reasons outlined more fully below, it is RECOMMENDED that the District
Court GRANT the Motion for Determination of Good Faith Settlement. The facts and
circumstances presented indicate the settlement between plaintiff and defendant AASI was
made in good faith, and defendant Peters & Freedman, L.L.C. did not meet its burden of
establishing that the amount of the settlement is grossly disproportionate to AASI’s
potential liability in the case.¢

Background

The First Amended Complaint names the following defendants who are alleged to
be collectors of “consumer debts”: (l) PacificRidge Neighborhood Homeowners
Association, a homeowner’s association (“Pacific Ridge”); (2) N.N. Jaeschke, Inc., a
property manager (“Jaeschke”); (3) Peters & Freedman, L.L.P., a law partnership
engaged in the practice of law and the collection of debts (“Peters & Freedman”); and
(4) Advanced Attorney Services, Inc`., a registered process server and an attorney support
services corporation (“AASI”). [Doc. No. 22, at pp. 3-5.]

According to the First Amended Cornplaint, plaintiff owns real property that is
subject to association dues payable to Pacific Ridge. [Doc. No. 22', at pp. 5-6.] As part

of a plan in a Chapter 13 bankruptcy proceeding, plaintiff paid all amounts owed in

arrears to Pacific Ridge and obtained a receipt from Jaeschke indicating his account was

2
17cv467-BEN(JLB)

 

 

 

\OOO\]O\Ul-I>-L)Jl\.)>_~

l\) I\) l\J l\) l\J l\) 1\3 [\) l\) »-= >-\ »-\ »-# >_1 )--a l- »_~ )--\ »_\ `
00 \'l O\ U'l id LJJ I\`) 1_‘ O \D OO \~] O\ U'I ~l`>- UJ [\) >_‘ O

 

 

“paid in full.” [Doc. No. 22, at p. 6.] The receipt from Jaeschke also states: “Please do
not send additional payments.” [Doc. No. 22, at pp. 6~8.] Thereafter, the Bankruptcy
Court filed a Notice of Final Cure Payment and Completion of Payments Under the Plan
that was served on Jaeschke. [Doc. No. 22, at pp. 7 -8.] Plaintiff also made all “post-
bankruptcy payments due and owing to Pacific Ridge.” [Doc. No. 22, at p. 8.] Later, in
August or September of 2016, Pacific Ridge incorrectly determined that plaintiff was in
default on his homeowner’s dues in the amount of $2,597.04, and referred his account to
Jaeschke and Peters & Freedman to collect on the debt, “including pursuit of a
nonjudicial foreclosure _action.” [Doc. No. 22, at p. 8.]

On behalf of Pacific Ridge and Jaeschke, Pe_ters & Freedman initiated a nonjudicial
foreclosure of plaintiff"s residence because of the alleged arrears in the amount of
$2,597.04. [Doc. No. 22, at p. 8.] On behalf of Pacific Ridge, Peters & Freedman and
Jaeschke then retained and instructed AASI to personally serve plaintiff with a Notice of
Default even though he had no outstanding default or arrears. [Doc. No. 22, at pp. 8~9.]

On September 2, 2016, an individual known as Dakotah Douglas, who was
allegedly employed by AASI, went to plaintist home and allegedly entered plaintiffs
backyard by pushing through a closed gate on the side of the home. Plaintiff claims that
Mr. Douglas caused $l ,218 worth of damage to the gate. [Doc. No. 22, at p. 9.]

Mr. Douglas then entered plaintiff s backyard and “began forcefiilly hanging on the-
plaintiff’s kitchen window.” [Doc. No. 22, at p. 9.] Plaintiff and his cousin, who were
both inside at the time, believed l\/lr. lDouglas was trying to break into the home to harm
them so police were-called. [Doc. No. 22, at pp. 9-10.] .

When he heard police approaching, it is alleged that Mr. Douglas quickly moved to
the front yard and was at the front door when plaintiff opened it for police. At that point,
Mr. Douglas allegedly explained to police that he had been hired to serve plaintiff with a
Notice of Default. [Doc. No. 22, at p. 10.] Plaintiff reported to police that Mr. Douglas
entered the property without consent and “terrorized” him and his family members
[Doc. No. 22, at p. 10.] At this time, l\/ir. Douglas served plaintiff with a Notice of

3
176v467-BEN(JLB)

 

 

 

\OOO\]O\U`l-P~L)J[\.):-a

Nl\)l\)[\.)l\)l\)[\)b~)l\)t-*>-*l-\l-->-l»-i)-\_)_~)-a»_\
OO\]O\U`l-D-UJ[\)*_\C\OOO\JO\LA-LUJNY_‘O

 

 

Default from Pacific Ridge that was recorded several years earlier on April 9, 2012 and
cited a balance that was owed on that date. [Doc. No. 22, at p. 10.]

Knowing there was no outstanding amount due to Pacific Ridge, plaintiff was
confused and concerned I-Ie claims he experienced panic, amdety, fear, sleeplessness,
hopelessness, and despair, particularly because the Notice indicated Pacific Ridge
intended to foreclose on his home. [Doc. No. 22, at p. ll.] On September 6, 2016,
plaintiff called Peters & Freedman to explain that he repaid all arrears, but a
representative named l\/Iarcella said her records indicated he still owed $2,597.04 and that
the Notice was properly served on him to collect the balance. [Doc. No. 22, at pp. ll-
12.] “Plaintiff believed he was facing imminent foreclosure and did not have the funds
on hand to cure the alleged arrears. . . .” [Doc. No. 22, at p. 12.] Thereafter, plaintiff
sought and received medical treatment for high blood pressure, anxiety, depression,
sleeplessness, and headaches [Doc. No. 22, at p. 12.]

The First Amended Complaint includes three causes of action. The first cause of
action is alleged against Peters & Freedman and AASI for violations of the Fair Debt
Collection Practices Act (“the FDCPA”). [Doc. No. 22, at pp. 12-15.] The second cause
of action is alleged against defendants Pacific Ridge, Jaeschke, and AASI for violations
of California’s Rosenthal Fair Debt Collection Practices Act (“the Rosenthal Act”).
Peters & Friedman is not named in this cause of action.1 [Doc. No. 22, at pp. 15-17].
The third cause of action alleges trespass under California law against defendant AASI

only. [Doc. No. 22, at pp. 17-18.] Referring to plaintiffs initial disclosures, plaintiff and

_ AASI represent that plaintiff seeks to recover the following categories of damages:

(l) emotional distress; (2) economic; (3) attorney’s fees and costs; (4) monetary damages
for the repair of plaintiff" s property; and (5) statutory. [Doc. No. 80-1, at p. 6.]
/ /_ / ` `

 

1 Presumably this is because California Civil Code Section l788.2(c) excludes
attomeys from the definition of “debt collector.” Cal.Civ.Code 7888.2(<:).

4
17cv467-BEN(JLB)

 

 

 

\ooo§io\m.l>.oa[\g,_.

N[\)l\)l\)[\)l\)[\-)Nl\)rdb_\»-i»_~>_l»__\t_l)-A)_\»_\
OO\]O\m-LW[\)HO\DOO\`|O\LJI-LWN?_‘O

 

 

Procedural Histor_y
Plaintiff originally filed his action in state court, but the original Complaint was

removed to this Court on March 7, 2017. [Doc. No. l.] Following removal, defendants
filed Motions to Dismiss [Doc. Nos. 3, 4, 26], which were denied on .luly 25, 2017 and
March 29, 2018 [Doc. Nos. 23, 57]. Plaintiff filed his First Arnended Complaint on`
July 24, 2017. [Doc. No. 22.]

On October 3, 2017, an Early Neutral Evaluation Conference was held but the case
did not settle. [Doc. No. 38.] A Scheduling Order Regulating Discovery and Other Pre-
Trial Proceedings was entered on October 4, 2017 imposing a fact discovery deadline of
March 2, 2018 and an expert discovery deadline of June 29, 2018. [Doc. No. 39, at pp. 1-
3.]

On April 2, 2018, shortly after the close of fact discovery, AASI filed a Motion for
Summary ludgment or, in the Alternative, Partial Summary Judgment.' [Doc. blo. 58.] In

_ this l\/lotion, defendant AASI argues that it is entitled to summary judgment or partial

summary judgment on several grounds First, there is an absence of evidence to establish
that AASI can be held liable under the FDCPA or the Rosenthal Act, because it does
meet the definition of “debt collector” under either of these laws. [Doc. No. 58-1, at pp.
6-10.] Second, AASI argues that it is exempt from liability for trespass, because it is a
registered process server. [Doc. No 58-1, at p. 16.] Third, AASI argues it cannot be held
vicariously liable for any wrongful acts by Mr. Douglas, because he is an independent
contractor and any wrongful conduct occurred outside the scope of his agency with
AASI. [Doc. No. 58-1, at pp. 17-18.] Both plaintiff and defendant Peters & Freedman
have opposed the Motion. [Doc. Nos. 60, 61.] The District Court has not ruled on this
Motion.

On May 2, 2018, after AASI filed its Motion for Summary Judgment, Magistrate
Judge Jill L. Burkhardt held a Mandatory Settlement Conference. Plaintiff reached a
settlement with AASI at this time, but the remainder of the case did not settle. [Doc. No.
75.] Thereafter, on .lune ll, 2018, plaintiff and AASI filed their Joint Motion for

5
17av467-BEN(JLB)

 

 

 

 

\DOO\]O\Lh-I`>~W[\)r-~

l\)l\)l\)l\)l\)l\)[\)[\)l\>»-*»-\)-»-»_\»-\»-\»-IHH
OO\]O\Lh-LUJ[\)F_‘CD\DOO\]O\Lh-LUJ[\)F_‘O

 

 

Deterrnination of Good Faith Settlement. [Doc. No. 80.] On .Tuly 18, 2018, at Judge
Burkhardt’s request, the undersigned Magistrate ludge was assigned to consider the Joint
Motion for Determination of Good Faith Settlement. [Doc. No. 91.] As noted above,
defendant Peters & Freedman filled an Opposition to this Motion on September 20, 2018.
[Doc. No. 96.] Thereafter, plaintiff and AASI each filed a filed a Reply to Peters &
Freedman’s Opposition. [Doc. Nos. 97, 98].

On June 25, 2018, while the Motion for Determination of Good Faith Settlement
was pending, plaintiff filed a Motion for Partial Summary Judgment against defendant
Peters & Freedman. [Doc. No. 81-1, at p. l.] In this l\/lotion, it is argued that summary
adjudication should be granted in plaintiffs favor on the FDCPA cause of action against
Peters & Freedman, because there are no disputed issues of fact and because Peters &
Freedman has no affirmative defense. [Doc. No. 81-1, at pp. 1-24.] The District Court
has not ruled on this Motion.

On .Tune 25, 2018, defendant Peters & Freedman also filed a Motion for Summary
Judgment, or in the Alternative, Summary Adjudication. In this Motion, Peters &
Freedman argues that plaintiff’s claims are barred because his remedy rests exclusively
with the Bankruptcy Court. [Doc. No. 83-1, at pp. 1-21.] According to Peters &
Freedman, plaintiff"s claims “are nothing more than allegations that [Peters & Freedman] '
violated the [Bankruptcy Court’s] discharge injunction,” so judgment should be granted
in its favor as a matter of law. [Doc. No. 83-1, at p. 21 .]

On August_ 14, 2018, plaintiff, Pacific Ridge, and Jaeschke filed a Joint Motion
indicating they had reached a settlement As a result, they jointly moved to dismiss the
claims against these defendants [Doc. No. 93, at pp. 1-2.] On August 17, 2018, the
District Court entered an Order Granting the Joint Motion for Dismissal. [Doc. No. 94.]
As a result, AASI andPeters & Freedman are the only remaining defendants that have
not yet been dismissed nom the case.

/ / /
/ / /

l'/'CV467-BEN(JLB)

 

 

 

\ooo\ic\ui.l>.odl\)»-\

NNN[\JN[\)[\)[\J[\J)-\>-lr-\»_\)-a)-\»-‘»_‘:_n»-
OO‘~JO\LII-l>~b~)l\)l-‘C\OOO`~JO\Lh-LWN*_*O

 

 

Discussion

A. Application of Federal vs. State Settlement Law. l

In its Opposition to the Motion for Good Faith Settlement, defendant Peters &
Freedman argues that California’s good faith settlement law (i.e. , California Code of
Civil Procedure sections 877'and 877.6) does not apply to plaintiffs FDCPA cause of
action against Peters & Freedman and AASI. According to defendant Peters &
Freedman, F ederal common law applies, because the Court’s jurisdiction is based on
plaintiffs inclusion of federal claims under the FDCPA.- [Doc. No. 96, at pp. 4, 8-9,
referring to Doc. No. 1, at p. 2 (Notice of Removal).] As the Motion for Good Faith
Settlement does not mention Federal common law, defendant Peters & Freedman argues
that “the moving parties have waived their right for a good faith settlement determination
as to plaintiffs FDCPA claim.” [Doc. No. 96, at p. 9.]

As defendant Peters & Freedman contends, this case was removed from state court
because it involves a federal question under the FDCPA (28 U.S.C. § 1331; 15 U.S.C.
§§ 1692 et seq.) and because this Court has “supplemental jurisdiction over plaintiffs
state law claims” (28 U.S.C. § 1367(a)). [Doc. No. 1, at pp. 2-4.] “When a district court
sits in diversity g hears state law claims based on supplemental jurisdiction, the court
applies state substantive law to the state law claims.” Masorz & Dixon Intermodal, Inc. v.
Lapmaster Int'l LLC, 632 F.3d 1056, 1060 (9th Cir. 2011) (emphasis added). “California
Code of Civil Procedure section 877 constitutes substantive law.” Id. Unless there is
some federal policy or interest that conflicts with the application of state law, Federal
Courts in California considering cases involving pendant state law claims have applied
the substantive part of California’s settlement law in sections 877 and 877.6 to determine
whether a partial settlement is in good faith. See_, e.g., Fed. Sav. & Loan Ins. Corp. v.
Butler, 904 F.2d at 506-511; Mason & Dixon v. Lapmaster, 632 F.3d at 1060-1064.
Peters & Freedman has not presented any viable reason, such as a conflict between state
and F ederal interests or the preemption of state settlement law-by some Federal law,
which would require this Court to apply F ederal common law to the partial settlement of

7
l7cv467-BEN(ILB)

 

 

 

\DOO\]O\U'l-ILL)J[\)»-\

[\Jl\)l\)l\)i\)l\)l\)l\)[\))-*>-l»_\»_\)-`)_~»-\»_\i-¢»_\
OO\]O\U'\-BUJ[\)*_‘C\DOO\]G\LJ`l-l>-UJN*_‘O

 

 

this case between plaintiff and AASI. Id. See also White v. Sabitino, 526 F.Supp.Zd
1135 (D. Hawaii 2007); Slaven v. BP Amerz'ca, Inc., 958 F.Supp. 1472, 1478-1485 (C.D.
Cal. 1997). Accordingly, the Court will consider whether the settlement between
plaintiff and AASI meets California’s “good faith” settlement standard

B. California’s Good Faith Settlement Standard. l '

California Code of Civil Procedure section 877 provides in part as follows:`
“Where a release, dismissal with or without prejudice, or a covenant not to sue or not to
enforce judgment is given in good faith before verdict or judgment to one or more of a
number of tortfeasors claimed to be liable for the same tort, or to one or more other co-
obligors mutually subject to contribution rights, it shall have the following effect: (a) lt
shall not discharge any other such party from liability unless its terms so provide, but it
shall reduce the claims against the others in the amount stipulated by the release, the
dismissal or covenant, or in the amount of the consideration paid for it, whichever is the
greater. (b) lt shall discharge the party to whom it is given from all liability for any
contribution to any other parties. . . .” Cal. Civ. Code Proc. § 877.

California Code of Civil Procedure section 877.6 “is essentially a procedural
statute” and the procedures set forth in section 877.6 “do not govern a federal action.”
Fed. Sav. & Loan Ins. Corp. v. Butler, 904 F.2d 505, 511 (9th Cir. 1990). On the other
hand, F ederal Courts generally apply section 877.6 to the extent its provisions are “bound
up” with the definitions of the parties’ rights and obligations under state law. Slaven v.
BP, 958 F.Supp. at 1478, citing Byrd v. Blue Ridge Rural Electric Cooperative, Inc. 356
U.S. 525, 537-537 (1958).

Section 877.6 states in part as follows: “(a)(l) Any party to an action in which it is
alleged that two or more parties are joint tortfeasors or co-o_bligors on a contract debt
shall be entitled to a hearing on the issue of the good faith of a settlement entered into by
the plaintiff or other claimant and one or more alleged tortfeasors or co-obligors. . . .

(b) The issue of the good faith of a settlement may be determined by the court on the

basis of the affidavits , . . . or the court may, in its discretion, receive other evidence at

8
17cv46 7-BEN(JLB)

 

 

 

 

N l\) [\) N l\) l\J [\) [\)_1\3 )_~ )-\ i-\ >-1 >-\ )-\ i-\ »_\ :--a >_~
OO\]O\UI~LLJ~JI\J’_‘C\DOO\JO\LA-BL)JN|_‘O

 

 

the hearing. (c) A determination by the court that the settlement was made in good faith
shall bar any other joint tortfeasor or co-obligor from any further claims against the
settling tortfeasor or co-obligor for equitable comparative contribution, or partial or
comparative indemnity, based on comparative negligence or comparative fault. (d) The
party asserting the lack of good faith shall have the burden of proof on that issue. . . .”
Cal. Code Civ. Proc. § 877.6(a)(1), (b), (c), (d).

ln Tech-Bilt, Inc. v. Woodward+Clyde & Associates, 38 Cal.3d 488, 499 (Cal.
1985), the California Supreme Court stated that an appropriate definition of “good faith”
“would enable the trial court to inquire, among other things, whether the amount of the
settlement is within the reasonable range of the settling tortfeasor‘s proportional share of
comparative liability for the plaintiffs injuries.” Id. at 499. On the other hand, bad faith
is not necessarily “established by a showing that a settling defendant paid less than his
theoretical proportionate or fair share.” Id. (citation omitted). “Such a rule would unduly
discourage settlements” as _it would not take into account various unknown and
speculative factors such as the amount of damages, probability of legal liability, the
solvency of the defendant, and the risk of going through trial. Id.

The California Supreme Court in Tech-Bilt, 38 Cal.3d 488, also held that the
following factors should be considered in determining whether a settlement has been
made in “good faith”: (1) “a rough approximation of [the plaintiff s] total recovery and
the settlor's proportionate liability;” (2) “the amount paid in settlement;” (3) “the
allocation of settlement proceeds among plaintiffs;” (4) “a recognition that a settlor
should pay less in settlement than he would if he were found liable after a trial;” (5) “the
financial conditions and insurance policy limits of settling defendants;” and (6) “the
existence of collusion, fraud, or tortious conduct aimed to injure the interests of non-
settling defendants.” Ici'. at 499. In addition, the California Supreme Court in Tech-Bilr
stated that an evaluation of “good fait ” should “be made on the basis of information
available at the time of settlemen ” and the settlement amount “must not be grossly

disproportionate to what a reasonable person, at the time of the settlement, would

9
17cv467-BEN(JLB)

 

 

 

\OOO\]O\LA-l>-L)J[\Ji_~

NI\)[\J[\)I\JI\)[\J[\)[\.))->-l>--»»-\)_\)_\i_\»._¢i_~»_i
00 ‘-~`I_O\ L}'l h W l\) l'_‘ C:> \D OO \] O\ U`I -l§- W l\) 1'_‘ 0

 

 

estimate the settling defendant’s liability to be.” Id. (internal citations and quotations
omitted).

In their Motion for Detennination of Good Faith Settlement, plaintiff represents
that during settlement negotiations he was “cognizant” of the strength of the arguments
and claimed defenses in AASI’s pending l\/Iotion for Summary Judgment. [Doc. No. 80-
1, at pp. 6-7, referring to Doc. Nos. `58, 61, and 66.] In the pending Motion for Summary
Judgment, AASI argues that it is not liable for damages under the FDCPA or the
Rosenthal Act, because it does not qualify as a “debt collector” under these statutes2 ln
addition, AASI argues that it is not liable under the FDCPA, because the FDCPA’s
definition of “debt collector” specifically excludes “any person while serving or
attempting to serve legal process on any other person in connection with the judicial
enforcement of any debt.” 15 U.S.C § 1692(6)(D). AASI also argues it cannot be held
liable for trespass under California law, because California law exempts attorney services
and registered process servers from liability for trespass; Mr. Douglas was an
independent contractor; and AASI cannot be held vicariously liable for the bad acts of an
independent contractor. [Doc. No. 5 8-1, at pp. 11-18.]

ln support of the Motion for Summary Judgment, defendant AASI submitted a
Declaration signed by its president explaining the services it offers to legal practitioners

(z'.e., filing court documents; effecting service ofprocess; preparing and copying

 

2 The FDCPA defines “debt collector” as “any person who uses any instrumentality
of interstate commerce or the mails in any business the principal purpose of which is the
collection of any debts, or who regularly collects or attempts to collect, directly or
indirectly, debts owed or due or asserted to be owed or due another.” 15 U.S.C.A.

§ 1692a(6). The Rosenthal Act defines “debt collector” as follows: “[A]ny person who,
in the ordinary course of business, regularly, on behalf of himself or herself or others,
engages in debt collection The term includes any person who composes and sells, or
offers to compose and sell, forms, letters, and other collection media used or intended to
be used for debt collection, but does not include an attorney or counselor at law.”. Cal.
Civ. Code § 1788.2(0). As noted above, Peters & Freedman is only named as a defendant
in the FDCPA cause of action. [Doc. No. 22, at pp. 12-18.]

10
17av467-BEN(JLB)

 

 

 

\OOO\JO\U'l-DLJJ[\))_\

NNN[\J[\~)[\)[\)[\JNr-d>_\»-dl-\)-di-)-\»-\F-\)_l
OO "] O\ U`l h U~) [\-) >_‘ C \O OO-\] O\ U`| -l§ U~) [\3 1_‘ 0

 

 

subpoenas; and delivering documents). The Declaration specifically states that AASI
“does not provide any debt collection services, and has n_cL/_ei_~ been hired to collect or
attempt to collect a debt.” [Doc. No. 58-2, at p. 2 (emphasis in original).] The
Declaration also describes AASI’s relationship with non-settling defendant Peters &
Freedman. According to the Declaration, AASI provides services to many law firms and
its work for Peters & Freedman “accounted for less than one percent” of “total contracted
process serving assignments in the year 2016.”' [Doc. No. 58-2, at p. 2.] In addition, the
Declaration sets forth evidence indicating Dakotah Douglas, the individual who actually
served plaintiff with the Notice of Default, was an “independent contractor” at the time in
question [Doc. No. 58-2, at pp. 2-3.] Attached to the Declaration is a copy of AASI’s
“independent contractor agreement” with Mr. Douglas. [Doc. No. 58-2, at pp. 2-3.]

In his Opposition to AASI’s Motion for Summary Judgment, plaintiff did not
present evidence to contradict the representations made in AASI’s Declaration but did
submit evidentiary objections and request additional time because of outstanding
discovery. [Doc. No. 61-1,' at pp. 4-5; Doc. No. 62, at pp. 1-11.] While plaintiff disputed
the arguments raised by AASI in his Opposition to AASI’s Motion for Summary
Judgment, he also recognized there was a significant risk that AASI could prevail on one
or more issues and/or causes of action. [Doc. No. 80-1, at pp. 6-7.] As noted above,
AASI’s Motion for Summary Judgment remains pending before the District Court.

In reaching its decision to settle with AASI for $8,000, it is significant that plaintiff
had the benefit of AASI’s Motion for Summary Judgment, along with its supporting
evidence, and could more thoroughly evaluate its potential for success in opposing this
Motion and/or for prevailing at trial. fn reaching its decision to settle, plaintiff not only
considered the strength of the defenses available to AASI on all causes of action, but also
considered the possibility that it would be unable to recover statutory attorney’s fees from
AASI if AASI prevailed on the FDCPA and Rosenthal Act claims. ln addition, plaintiff
faced the possibility of paying statutory attorney’s fees to AASI if AASI prevailed on
these causes of action. [Doc. No. 80-1, at pp. 7-8; Doc. No. 97,- at p. 7.] Under the

1 1
170v467-BEN(JLB)

 

 

 

\Ooo\].c\cn.t>.o.)[\)¢»_i

ws)l\)r\>wl\)r\)r\)r\)»-li-»_.._-._.._.H,_.,_.,..
oo\ic\u\.l>wl\)»-\o\ooo\io\m-l>wl\)~o

 

 

circumstances plaintiff reasonably concluded that the risk of continuing the litigation
against AASI was high, and, as a result, he was willing to settle with AASI for $8,000.
[Doc. No. 97, at p. 8.]

Based on the record, the Court agrees with the settling parties that AASI’s
potential for liability to plaintiff is relatively low given AASI’s strong defenses The
Court also agrees with the settling parties that the risk to plaintiff of continuing the
litigation against AASI is relatively high. Thus, without more, the Tech-Bilt factors
which require the Court to consider the amount paid in settlement and the proportionate
share of the settlor’s liability both weigh in favor of a finding that the settlement between
plaintiff and AASI was made in good faith. To the extent the $8,000 settlement amount
appears low, the Court also agrees with plaintiff and AASI that this amount is consistent
with the Tech-Bilr factor which recognizes that a party should pay less in settlement than
it would if it prevailed at trial. [Doc. No. 80-1, at pp. 7-8.]

The remaining factors in Tech-Bilr are not relevant to a determination of good faith
in this case. All settlement proceeds will go to the plaintiff and will not be allocated
among multiple plaintiffs Based on the facts and circumstances presented, it does not
appear that AASI’s financial condition or insurance policy limits are relevant to a
determination of good faith. Nor is there anything from which the Court could conclude
the non-settling defendants will be prejudiced by the settlement because of collusion,
naud, or tortious conduct The record indicates that plaintiff and AASI reached their
settlement during arm’s length negotiations at the Mandatory Settlement Conference.

C. Obiections to the Motion for Good Faith Settlement.

Peters & Friedman is the only defendant who opposed the Motion for Good Faith
Settlement. As noted above, the record indicates that all defendants except Peters &
Freedman have reached a settlement with plaintiff After plaintiff and AASI filed their
Motion for Determination of Good Faith Settlement, defendants Pacific Ridge and
Jaeschke reached a settlement with plaintiff and were dismissed from the case on
August 17, 2018. [Doc. Nos. 93, 94.]

12
17cv467-BEN(JLB)

 

 

 

\OOO\]O\Ui-LUJ[\.)»-¢

Nl\-)[\)l\)[\~)l\)l\)l\)[\))-*)_»_\>_\i_l)-»_l»_~;_\,_
00 \] O\ U\ -lL b~) l\) l_‘ C \D OO `~] U\ LJ`l_-l>~ 93 N 1_‘ O

 

 

Under Tech-Bilt and section 877.6(d), Peters & Freedman, as the only remaining
non-settling defendant, bears th_e burden of establishing that the amount of the settlement
between plaintiff and AASI is “grossly disproportionate” to what a reasonable person
would pay at the time of the settlement Tech-Bilt, 38 Cal.3d at 499; Cal. Code Civ. Proc.
877.6(d). Peters & Freedman objects to the settlement between plaintiff and AASI on
several grounds l '

First, Peters & Freedman argues that the amount of the settlement is insufficient
“[t]o the extent that plaintiff seeks to hold [Peters & Freedman] liable for the conduct of
[its process server, AASI].” [Doc. No. 96, at p. 2.] Although the argument is somewhat
unclear and undeveloped, it appears that Peters & Freedman is concerned that it may be
found liable under the FDCPA, at least in part, for the actions of AASI based on a theory
of vicarious liability but would then be unable to obtain any contribution from AASI if
the Court concludes the settlement was made in good faith under section 877. [Doc. No.
96, at p. 2.] In this regard, Peters & Freedman states that it does not object to the $8,000
settlement “for damages purposes only” (i.e., if it does not cover attorney’s fees) as long
as plaintiff agrees that this amount “satisfies all damages stemming from [AASI’s]
process server’s conduct” and that the process server’s conduct cannot be “attributable”
to any of the defendants [Doc. No. 96, at p. ll.]

The Ninth Circuit has acknowledged that general principals of agency and
vicarious liability apply in FDCPA cases ln Clark v. Capital Credir & Collection
Ser'vz`ces, Inc. , 460, F.3d 1162 (9th Cir. 2006), the Ninth Circuit held that a debt collector
could be held vicariously liable for the actions of another “[u]nder general principles of
agency . . . .” if it exercises control “over the conduct or activities of the ‘agent. ”’ Id. at
1173. ln Fox v. Citicorp Credir Servz`ces, Inc. , 15 F.3d_ 1507 (9th Cir. 1994), for example,
the plaintiff alleged that Citicorp and an attorney retained by Citicorp to collect a debt
violated a provision of the FDCPA which requires that any legal action to collect a debt
must be filed in the judicial district where the consumer resides Id. at 1510-1511. ln a

summary judgment motion, Citicorp argued that it could not be held vicariously liable for

13
17av467-BEN(JLB)

 

 

 

\DOO\IO\Ul-l>-'~JJ[\))-l

NNN[\JN[\)N[\Jl\Jl->-*r-\I-\)-li-\i-ai_\i_\»_-
OO\]O\Lh-IE~WNJ_‘O\OOO\]O\U‘\-D~UJN’_‘O

 

 

a venue decision “made solely” by its attorney. Id. at 1516. The Ninth Circuit reversed
summary judgment in favor of Citicorp on this issue, concluding that “Congress intended
the actions of an attorney to be imputed to the client on whose behalf they are taken.” Id.

Conversely, in Clark v. Capital Credit, 460 F.3d 1162 (9th Cir. 2006), the Ninth
Circuit held that summary judgment was appropriately granted in favor of an attorney
who was retained by a debt collector to send a collection letter and take other legal
actions against the debtor. Id. at 1167, 1173. According to the Ninth Circuit, the
attorney could not be held vicariously liable for the actions of his client, because the
debtors did not offer any evidence “upon which a reasonable trier of fact could conclude
that [the attorney] exercised control over [the debt collector].” Id. at 1173. l

ln sum, the case law supports Peters & Freedman’s fear that it could theoretically
be held vicariously liable under the FDCPA for the actions of AASI related to the
retention of Mr. Douglas and the service of the Notice of Default if the requisite degree
of control could be established lt is also theoretically possible that AASI faces some
potential for liability under the FDCPA for its own actions in connection with the service
of the Notice of Default. However, simply identifying this potential for liability under
the FDCPA does nothing to advance the burden of Peters & Freedman to show that the
amount of the settlement between plaintiff and AASI is disproportionate or in any way
prejudicial to the interests of Peters & Freedman.

As between Peters & Friedrnan and AASI, the relevance of a good faith settlement
determination is also questionable Peters & Friedman and AASI are the only defendants
named in the FDCPA cause of action, and Peters & Friedman is not named in any other
cause of action. By its very terms, section 877 is used to evaluate the good faith of a
settlement when there are “a number of tortfeasors claimed to be liable for the same tort,
or to one or more other co-obligors mutually subject to contribution rights . . .” Cal.
Code Civ. P. § 877. lf a settlement is made in “good faith,” section 877 provides for a

reduction of “the claims against the [non-settling tortfeasors] in the amount stipulated.”

Cal. Code Civ. P. § 877(a). Section 877 also provides for the “discharge” of any

14
17cv467-BEN(JLB)

 

 

 

\DOO\JO\LA-PL)JN*'-*

I\Jl\)Nl\)l\)l\)l\)l\)Nt-*h--l>_\»-l»-\i-¢)_~i-\i_\i-a
OO\IO\Lh-l>~L»JI\JF-*C\DOO‘\]O\U]-ILU~)I\)F-*CJ

 

 

contribution claims by the non-settling parties against a settling party as long as the
settlement is in “good faith.” Cal. Code Civ. P. § 877(b).

“Where contribution is sought by one who has had to pay damages for violating a
federal statute, the scope and limitations of the right of contribution are invariably treated
as questions of federal rather than state law.” Donovan v. Robbins, 752 F.Zd 1170, 1179
(7th Cir. 1985). A number of Federal courts have already concluded there is no right of
contribution or indemnity under the FDCPA. See, e.g., Nelson v. Equifax Info. Servs.,
LLC, 522 F.Supp.Zd 1222, 1239 (C.D. Cal. 2007); McSherrj/, Jr. v. Capiral One FSB,
236 F.R.D. 516, 520-523 (W.D. Wash. 2006); Kerr v. Wanderer & Wanderer, 211 F.R.D.
625, 631-532 (D. Nev. 2002); Irwin v. Mascotr, 94 F.Supp.2d 1052, 1057-1060 (N.D.
Cal. 2000). The FDCPA is generally considered a strict liability statute. Clark v. Capz'ral
Credz'r & Collectz`on Ser'vs., Inc., 460 F.3d at 1177. Accordingly, it does not appear that
Peters & Freedman would have any right to contribution under the FDCPA, regardless of
whether the Court makes a finding that the settlement between plaintiff and AASI was
made in good faith. See, e.g., Kerr v. Wanderer & Wanderer, 211 F.R.D. 625, 632 (D.
Nev. 2002) (denying good faith settlement motion because defendants were unable to
show they had a right to set-offs or contribution under the FDCPA).

Second, Peters & Freedman objects to the amount of the settlement between
plaintiff and AASI on the ground that it “does not come close to approaching the rough
approximation of plaintiffs total potential recovery against A`ASI.” [Doc. No. 96,-at
p. 3.] According to AASI, plaintiff is expected to seek recovery of “hundreds of
thousands” of dollars in emotional distress damages [Doc. No. 96, at p. 3.] According
to Peters & Free'dman, plaintiffs emotional trauma is the “critical component” of
plaintiff s claimed damages and AASI “is the party most responsible for plaintiffs
emotional trauma.” [Doc. No. 96, at p. 7.] Peters & Freedman believes that a jury could
conclude plaintiffs emotional distress damages are “significan ” and could award
damages “in an amount that is multiple magnitudes larger than $8,000.” [Doc. No. 96, at

p. 8.] Therefore, if AASI only pays $8,000, Peters & Freedman believes it may have to

15
17cv467-BEN(.TLB)

 

 

 

Nl\)l\)i\)l\)l\)l\)[\)[\)b_\>_A»-li_~»_l)-i>_¢i-a>_\»_a
OO\]O\U`|-LDJ[\J)_‘O\OOO\]O\U`l-l>-Wl\)>-*Q

\o_oo\ic\u\.i>.oaz\)-

 

 

pay a disproportionate share of plaintiffs emotional distress damages if the Court fmds-
the settlement between plaintiff and AASI to be in good faith. [Doc. No. 96, at ppc 3-4.]

Without more, Peters & Freedman’s argument appears to exaggerate the alleged
role of AASI and Mr. Douglas in plaintiffs claimed emotional distress damages and to
discount the role of the other defendants who were allegedly involved in the service of an
erroneous notice of default on plaintiff at his home. As noted above, the First Amended
Complaint alleges that Pacific Ridge incorrectly determined plaintiff was in default and
referred the matter to Jaeschke and Peters & Freedman for collection, and that Peters &
Freedman later retained and instructed AASI to serve plaintiff with the Notice of Default.
[Doc. No. 22, at p. 8.]

AASI’s Reply cites a report prepared by plaintiffs expert, Dominick Addario,
M.D., which AASI represents was only available after plaintiff and AASI reached a
settlement Despite the argument of Peters & Freedman, the report indicates there were
two distinct sources for plaintiffs emotional distress (1`. e. , the notice of default which
caused plaintiff to fear the loss of his home over a period of months until he was assured
he was not in default w the alleged entry onto his property by Mr. Douglas). [Doc. No.
98, at p. 5 (emphasis added); Doc. No, 87-1, at p. 2; Doc. No. 87-1, at pp. 4-18.] ln
addition, AASl’s Reply cites a report by Peters & Freedman’s own expert indicating that
a “significant” award for emotional distress damages is speculative at best. [Doc. No. 98,
at p. 6.] Therefore, the Court carmot agree with the contentions of Peters & Freedman
that AASI “is the party most responsible for plaintiffs emotional trauma” and that
plaintiffs emotional distress damages could be “multiple magnitudes larger than -$8,000.”
[Doc. No. 96, at p. 7-8.] ln sum, AASI has not presented anything from which the Court
could conclude the $8,000 settlement amount is “grossly disproportionate” to what a
reasonable person would pay to settle the case. Tech-Bilt, 38 Cal.3d at 499.

Finally, Peters & Freedman objects to the amount of the settlement between
plaintiff and AASI because it “fails to include any contribution for [AASl’s] portion of
plaintiffs attorneys’ fees.” [Doc. No. 96, at pp. 3, 8.] According to AASI, attorneys’

16
17cv467-BEN(JLB)

 

 

 

\DOO\]O\U`\-l>~b)l\)»_\

I\)I\JI\JI\JNI\J[\)NI\JI-*I_li-al_li-ar_\r_a>-\»_a»_~
OO\]O\LJ`l-DW[\J*'_‘O\OOO\]O\U`|-l>~bdl\)’_‘©

 

 

fees may be the “costliest aspect of this litigation” and may be “multiple factors greater”
than the $8,000 settlement between plaintiff and AASI. [Doc. No. 96, at p. 8.] As a
result, AASI argues that the settlement would “shift to‘the remaining defendants the
largest source of monetary payment demanded.” [Doc. No. 96, at p. 3.] I-Iowever,
Peters & Freedman did not submit any evidence in support of this argument ln addition,
Peters & Freedman has not addressed plaintiff s representations that its decision to settle
with AASI for $8,000 was based, at least in part, on the probability that AASI could
prevail on its Motion for Summary Judgment, and, as a result, plaintiff would not be
entitled to recover statutory _attorney’s fees from AASI and could be liable for AASI’s
attorney’s fees ln sum, AASI has not presented anything from which the Court could
conclude the $8,000 settlement amount is “grossly disproportionate” to what a reasonable
person would pay to settle the case. Tech-Bilt, 38 Cal.3d at 499.
Conclusion

Based on the foregoing, it is this Court’s view that the settlement between plaintiff
and AASI was made in good faith and that the $8,000 amount of the settlement is not
“grossly disproportionate” to what a reasonable person would pay to settle the case based
on the information available at the time the settlement was reached Tech-Bilr, 38 Cal.3d
at 499. Peters & Freedman, as the opposing party, also did not meet its burden of
establishing that the amount of the settlement does not represent AASI’ s proportional share
of liability for the plaintiffs injuries

lt is therefore RECOMMENDED that the District Court issue an order pursuant to
California Code of Civil Procedure sections 877 and 877.6: (1) finding the settlement
between plaintiff and AASI to be in good faith; (2) dismissing any claims for indemnity,
contribution or comparative fault with prejudice; and (3) finding that the non-settling
parties are entitled to an offset in the amount of the settlement

This Report and Recommendation is submitted to the assigned United States District
.ludge pursuant to Title 28, United States Code, Section 636(b), and Civil Local Rules
72.1(d) and HC.2 of the United States District Court for the Southern District of California.

1 7
1 7cv467 -BEN(JLB)

 

 

 

 

\ooo\lc\ui.l>oar\_),_..

l\Jl\)l\Jl\)l\J[\)[\-)l\)l\)i_l»--ai-r-¢\_~)-a)-i_¢)-‘I-l
OO\]O\Lh-[LW[\)*_‘O\DOO‘\]O\U`|-LLJJN*_*C

 

 

“Within fourteen days after being served with a copy [of this Report and

Recommendation], any party may serve and file written objections . . .” 28 U.S.C.

636(b)(1). The parties are advised that failure to file objections within the specified time

may waive the right to raise those objections on appeal of this Court order. Marrinez v.

mr 951 F.2d1153, 1156 (th Cir. 1991). '
IT IS SO ORDERED.

Dated: February 8, 2019

 

United States Magistrate ,_ludge

18
l7cv467-BEN(JLB)

 

 

